DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, reading on Claims 1, 4-7, & 16-20, in the reply filed on June 28, 2022 is acknowledged.

Claim Interpretation
NOTE: Regarding Claim 17, Lines 9-11, the limitation “the second discharge fluid passage is fluidly connected to the discharge port and to a third discharge fluid passage fluidly connected to either the hydraulic fluid tank or the suction portion” has been interpreted such that the “third discharge fluid passage” is connected to either “the hydraulic fluid tank or the suction portion”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Pack et al (7854115).
	Pack et al disclose a hydraulic system (10) for a working machine, comprising: a variable displacement hydraulic pump (14) to deliver hydraulic fluid having a variable flowrate; a plurality of hydraulic actuators (e.g. 18, 19) actuated with hydraulic fluid; and a plurality of control valves (e.g. 32, 60) each of which is shiftable among a plurality of positions so that the control valve, when shifted to a shift position serving as one of the positions, controls a flowrate of hydraulic fluid flowing to the corresponding hydraulic actuator in correspondence to the shift position, wherein each of the control valves includes an input port (e.g.35, 64) into which hydraulic fluid delivered from the variable displacement hydraulic pump is input, an output port (e.g. not labeled for valve 32 downstream from orifice 36, 66) from which the hydraulic fluid input into the input port is output, and a flowrate reduction section (e.g. 36, 65; as seen in the lower envelope of the control valves) configured so that, when the control valve is shifted to a reduction position serving as a specific one of the shift positions, the flowrate reduction section reduces a flowrate of the hydraulic fluid entering the input port and outputs the flowrate-reduced hydraulic fluid to the output port, and at least one of the control valves (e.g. 60 as seen in Fig. 2) includes a flowrate increase section (as seen in the upper envelope of control valve 60 in Fig. 2) configured so that, when the control valve is shifted to an increase position serving as another shift position different from the reduction position, the flowrate increase section outputs the hydraulic fluid having entered the input port to the output port at a flowrate larger than that of hydraulic fluid output by the flowrate reduction section.  


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, a first auxiliary control valve for controlling the auxiliary actuator, and a second auxiliary control valve for controlling the auxiliary actuator, each of the boom control valve, the working tool control valve and the first auxiliary control valve includes the flowrate reduction section, and the second auxiliary control valve includes the flowrate increase section, is not known or rendered obvious by the prior art.  Claims 5-7 depend from Claim 4.  
	Regarding Claim 16 the requirement that, a first auxiliary control valve for controlling an auxiliary actuator; a second auxiliary control valve for controlling the auxiliary actuator; a first supply and discharge fluid passage fluidly connecting the auxiliary actuator to the first auxiliary control valve; a second supply and discharge fluid passage fluidly connecting the auxiliary actuator to the first auxiliary control valve; a third supply and discharge fluid passage fluidly connecting the first supply and discharge fluid passage to the second auxiliary control valve; a fourth supply and discharge fluid passage fluidly connecting the second supply and discharge fluid passage to the second auxiliary control valve, is not known or rendered obvious by the prior art.  Claims 17-20 depend from Claim 16.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional documents listed on from PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
July 22, 2022